CaseCase
    18-33815
         18-33815
               ClaimDocument
                     122-1 Filed
                             533-5
                                 11/13/18
                                    Filed in TXSB
                                             Desc Main
                                                  on 06/24/21
                                                       Document
                                                              PagePage
                                                                  1 of 31 of 3
CaseCase
    18-33815
         18-33815
               ClaimDocument
                     122-1 Filed
                             533-5
                                 11/13/18
                                    Filed in TXSB
                                             Desc Main
                                                  on 06/24/21
                                                       Document
                                                              PagePage
                                                                  2 of 32 of 3
CaseCase
    18-33815
         18-33815
               ClaimDocument
                     122-1 Filed
                             533-5
                                 11/13/18
                                    Filed in TXSB
                                             Desc Main
                                                  on 06/24/21
                                                       Document
                                                              PagePage
                                                                  3 of 33 of 3
